DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-9 are currently pending.
 Claim 1 has been amended
Response to Amendment
The amendment filed on 07/08/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 04/27/2021
The examiner modified the rejection below to address claim amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (PG Pub20120298191), and in view of Kondo (PG Pub 20120111399).
Regarding claim 1, Yamazaki teaches a solar cell comprising:
a crystalline silicon substrate 100 having a light receiving surface including a smooth section and a rough surface section having surface roughness greater than surface roughness of the smooth section [fig 3A para 41]
a light transmissive inorganic film 230 so provided as to overlap with the smooth section and the rough surface section [fig 3A para 41]
the rough surface section includes irregularities having an arbitrary shape, and the irregularities include a plurality of pyramidal protrusions formed along the light receiving surface [fig 3A, 3B para 21]
Yamazaki teaches a film thickness tl of a portion of the inorganic film that is a portion where the inorganic film overlaps with the rough surface section and a film thickness t2 of a portion of the inorganic film that is a portion where the inorganic film overlaps with the smooth section [fig 3A, but Yamazaki does not teach t1 is smaller than t2.
	Kondo teaches a solar cell comprising a passivation layer 204 being on the smooth and roughness surface of substrate 202 where the thickness of the passivation layer 204 on the roughness is smaller than that of on the smooth surface [fig 4D para 41].



Regarding claim 4, modified Yamazaki teaches the claimed limitation as set forth above, but modified Yamazaki does not teach the film thickness of t1 and t2 having claimed range.
Kondo teaches the thickness of the passivation being controlled or adjusted for desire properties of the solar cell [para 32].
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to adjust the thickness of the t1 of Yamazaki to arrive the claimed range for desire properties of the solar cell [para 32].
Regarding claim 5, modified Hayashi et al teaches an area of the rough surface section is greater than an area of the smooth section [fig 3B, Yamazaki].
Regarding claim 6, modified Yamazaki teaches the inorganic film 230 contains a silicon compound [para 75, Yamazaki].
Regarding claim 7, modified Yamazaki teaches the silicon substrate has single crystallinity [para 41, Yamazaki].
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (PG Pub20120298191), and Kondo (PG Pub 20120111399) and further in view of Konishi et al (WO2017217219, using PG pub 20190123221 as equivalent English translation).
Regarding claim 2, modified Yamazaki teaches the claimed limitation as set forth above, but modified Yamazaki does not teach the arithmetic average roughness of the rough surfaces as claimed.
Konishi et al teaches a solar cell comprising a substrate having an arithmetical average roughness of the surface of the substrate was 2100 nm [para 105] which is within the claimed range.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the roughness section of the substrate of modified Yamazaki to have an arithmetical average roughness being the same of Konishi et al since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 3, since the smooth section having the arithmetic average roughness is zero and the roughness section having an arithmetical average roughness of 2100 nm as in claim 2, a difference in the arithmetic average roughness between the rough surface section and the smooth section is greater than or equal to 0.01 micron.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (PG Pub20120298191), and Kondo (PG Pub 20120111399) and further in view of Adachi et al (PG pub 20180122964).
Regarding claim 8, modified Yamazaki teaches the claimed limitation as set forth above, but modified Yamazaki does not teach the photoelectric conversion module and the wiring substrate.
Adachi et al teaches a PV module comprising a wiring substrate (16,17) being connected to the back surface of the solar cell [fig 1-2, 5, 6].

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate solar cell of modified Yamazaki to be in module as taught by Adachi since it has been held that mere duplication of the essential working parts of a devices involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Also, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to interconnect solar cells by the wiring substrate of Adachi et al for increasing the current and the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (PG Pub20120298191), and Kondo (PG Pub 20120111399) and further in view of Sawada (PG Pub 20150268636).
Regarding claim 9, modified Yamazaki teaches the claimed limitation as set forth above, but modified Yamazaki does not teach an electronic instrument having photoelectric converter as claimed.
Sawada teaches a wristwatch comprising a solar cell module [para 27].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the solar cell of modified Yamazaki to be included into the wristwatch of Sawada for providing electricity to the watch.Alternatively rejection:
Claims 1, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (PG pub 20150007874) and in view of Yamazaki (PG Pub20120298191).
Regarding claim 1, Hayashi et al teaches a solar cell comprising:
a silicon substrate 202 having a light receiving surface including a smooth section and a rough surface section [fig 5C]
a light transmissive inorganic film 204a so provided as to overlap with the smooth section and the rough surface section [fig 5C]
a film thickness tl of a portion of the inorganic film that is a portion where the inorganic film overlaps with the rough surface section is smaller than a film thickness t2 of a portion of the inorganic film that is a portion where the inorganic film overlaps with the smooth section [fig 5C]
Hayashi et al the smooth section and the rough section as set forth above, but Hayashi et al does not teach a rough surface section having surface roughness greater than surface roughness of the smooth section
Yamazaki teaches a solar cell comprising a crystalline silicon substrate 100 having a light receiving surface including a smooth section and a rough surface section having surface roughness greater than surface roughness of the smooth section [fig 3A para 41] where the rough surface section includes irregularities having an arbitrary shape, and the irregularities include a plurality of pyramidal protrusions formed along the light receiving surface [fig 3A, 3B para 21]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the area of the smooth section and the rough surface of Hayashi et al such that a smooth section and a rough surface section having surface roughness greater than surface roughness of the smooth section as taught by Yamazaki since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955). Also, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the substrate of Hayashi et al to be single crystalline as taught by Yamazaki since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07). Also, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the rough surface section of Hayashi et al to be include the same shape of Yamazaki since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 5, modified Hayashi et al teaches an area of the rough surface section is greater than an area of the smooth section [fig 3B, Yamazaki].
Regarding claim 6, modified Hayashi et al teaches the inorganic film 204a as set forth above, but modified Hayashi et al does not teach the inorganic 204a being made of silicon compound.
Yamazaki teaches the inorganic film 230 contains a silicon compound [para 75,].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the inorganic film of Hayashi et al to be silicon compound as taught by Yamazaki since selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).


Regarding claim 7, modified Hayashi et al teaches the silicon substrate has single crystallinity as in claim 1 [para 41, Yamazaki].
Regarding claim 8, modified Hayashi et al teaches PV module and a wiring substrate so provided as to overlap with the PV cell [para 40]
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (PG pub 20150007874) and in view of Yamazaki (PG Pub20120298191) and further in view of Konishi et al (WO2017217219, using PG pub 20190123221 as equivalent English translation).
Regarding claim 2, modified Hayashi et al teaches the claimed limitation as set forth above, but modified Hayashi does not teach the arithmetic average roughness of the rough surfaces as claimed.


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the roughness section of the substrate of modified Hayashi to have an arithmetical average roughness being the same of Konishi et al since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 3, since the smooth section having the arithmetic average roughness is zero and the roughness section having an arithmetical average roughness of 2100 nm as in claim 2, a difference in the arithmetic average roughness between the rough surface section and the smooth section is greater than or equal to 0.01 micron.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (PG pub 20150007874) and in view of Yamazaki (PG Pub20120298191) and further in view of Kondo (PG Pub 20120111399).
Regarding claim 4, modified Hayashi et al teaches the claimed limitation as set forth above, but modified Hayashi et al does not teach the film thickness of t1 and t2 having claimed range.
Kondo teaches the thickness of the passivation being controlled or adjusted for desire properties of the solar cell [para 32].


Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to adjust the thickness of the t1 of modified Hayashi to arrive the claimed range for desire properties of the solar cell [para 32].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (PG pub 20150007874) and in view of Yamazaki (PG Pub20120298191) and further in view of Sawada (PG Pub 20150268636).
Regarding claim 9, modified Hayashi et al teaches the claimed limitation as set forth above, but modified Hayashi et al does not teach an electronic instrument having photoelectric converter as claimed.
Sawada teaches a wristwatch comprising a solar cell module [para 27].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the solar cell of modified Hayashi et al to be included into the wristwatch of Sawada for .
Response to Arguments
Applicant's arguments filed 07/08/2021 have been fully considered but they are not persuasive. The applicant argues in substance:
None of cited references teaches the claim amendment.
The examiner respectfully disagrees. Modified Hayashi et al and Yamazaki et al teaches the claimed amendment as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/Primary Examiner, Art Unit 1726